DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.
 
Acknowledgement of Applicant’s Amendments
Applicant’s amendments in independent claims 1 and 7 in the Amendment filed December 29, 2021 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
All rejections made of record in the previous Office Action mailed August 5, 2021 have been withdrawn due to Applicant’s addition of “and 2) a graphene based material” in independent claims 1 and 7 in the Amendment filed December 29, 2021.




NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jakobsen et al. (USPN 4,374,878) in view of Mitadera et al. (USPN 7,927,678), and in further view of Dabbous et al. (US 2011/0008560).

In regard to independent claim 1, Jakobsen et al. teach a plastic preform having structural and compositional characteristics that correspond to the claimed structural and compositional limitations. See, for example, Fig. 7 and accompanying descriptions. 

The support ring in both Fig. 7 is the lowest portion of the neck portion of the preform (one of ordinary skill in the art also would easily identify the support ring in Fig. 7). 

In Fig. 7:
The support ring and above (to the left to the support ring in the orientation of Fig. 7) corresponds to the claimed “neck portion”
The portion that is immediately below the support ring corresponds to the claimed “first upper segment”
The portion of variable thickness that is immediately below the portion that corresponds to the claimed “first upper segment” corresponds to the claimed “second upper segment”
The portion of greatest thickness corresponds to the claimed “third segment”
All claimed geometrical relationships recited in claim 7 are met by the portions/segments shown in Fig. 7 of Jakobsen as identified above.

The axial length of the first upper segment of Fig. 7 of Jakobsen as identified above is greater than 25% of the axial length of the respective neck portions of Fig. 7 and 8 of Jakobsen. The combination of the neck portion and the first upper segment corresponds to the claimed extended finish.

Jakobsen does not explicitly teach any particular additives that are included in the polymeric composition of the preforms of Jakobsen.



Dabbous et al. disclose a polyester composition that may include polyethylene terephthalate (paragraph 0042) where the composition may be used for forming shaped articles such as bottles such as drink bottle (paragraphs 0118, 0122, 0135 and 0136 and claim 13) (one of ordinary skill in the art would have recognized that the bottles would be formed from preforms such as the preforms of Jakobsen and Mitadera et al.). Dabbous et al. disclose that the composition used for forming shaped articles such as bottles may include fillers such as graphene based fillers (paragraph 0106).


A polymer that is blended with (col. 3, lines 32-33 of Mitadera et al.) an additive is modified by the additive, so the PET of Jakobsen that is blended with the UV absorber of Mitadera et al. is modified by the UV absorber.

In regard to claims 2 and 3, the first upper segment wall thicknesses of the portions of the preforms identified above as the first upper segment of the preform shown in Fig. 7 of Jakobsen clearly fall within the relative thickness range of from about 10 to about 40%, and from about 25 to about 30%, for the second wall thickness (the thickness of the middle sections of the preforms shown in Fig. 7 of Jakobsen as discussed above).



In regard to claims 5 and 6, while Jakobsen do not explicitly teach an embodiment where the first upper segments of the preform shown in Fig. of Jakobsen as identified above have an axial length that is in the range of about 25% or more (as claimed in claim 5) or about 25% to about 35% (as claimed in claim 6) of the axial length of the respective neck portions, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have varied the length of the first upper segments of the preform shown in Fig. 7 of Jakobsen as identified above in order to form a container from the preform having a desired shape, including, for example, for the desired aesthetics of the container, depending upon the particular intended end use. It is well settled that a particular shape of a claimed invention carries no patentable weight unless the applicant can demonstrate that the new shape provides significant unforeseen improvements to the invention. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04 I, IV.B.


In regard to independent claim 7, Jakobsen et al. teach a plastic preform having structural and compositional characteristics that correspond to the claimed structural and compositional limitations. See, for example, independently, Fig. 7 and 8 and accompanying descriptions. 

The support ring in both Fig. 7 and 8 is the lowest portion of the neck portion of the preform (one of ordinary skill in the art also would easily identify the support ring in Fig. 7 and 8). 

In Fig. 7:
The support ring and above (to the left to the support ring in the orientation of Fig. 7) corresponds to the claimed “neck portion”
The portion that is immediately below the support ring corresponds to the claimed “first upper segment”
The portion of variable thickness that is immediately below the portion that corresponds to the claimed “first upper segment” corresponds to the claimed “second upper segment”
The portion of greatest thickness corresponds to the claimed “middle segment”
The remainder of the preform below the “middle segment” identified above corresponds to the claimed “lower segment”. The bottom of the “lower segment” of the preform corresponds to the clamed “end cap”.


In Fig. 8:
The support ring and above (to the left to the support ring in the orientation of Fig. 8) corresponds to the claimed “neck portion”
The portion that is immediately below the support ring that has a thickness that is equal to the first wall thickness (of the neck portion) corresponds to the claimed “first upper segment”
The portion of variable thickness that is immediately below the portion that corresponds to the claimed “first upper segment” identified immediately above corresponds to the claimed “second upper segment”
The portion of greatest thickness corresponds to the claimed “middle segment”
The remainder of the preform below the “middle segment” identified above corresponds to the claimed “lower segment”. The bottom of the “lower segment” of the preform corresponds to the clamed “end cap”.
All claimed geometrical relationships recited in claim 7 are met by the portions/segments shown in Fig. 8 of Jakobsen as identified above.

The axial length of the first upper segment of Fig. 7 and 8 of Jakobsen as identified above is greater than 25% of the axial length of the respective neck portions of Fig. 7 and 8 of Jakobsen.



Mitadera et al., however, disclose a preform for forming multilayered bottles (see throughout reference) for various beverages (see, for example, col. 12, lines 14-29), where the outermost and innermost layers are of polyester such as polyethylene terephthalate (col. 2, line 60-col. 3, line 6), where ultraviolet absorbers are disclosed as a suitable additive for the polyester composition (col. 3, lines 30-44). Jakobsen teaches that polyethylene terephthalate is an especially suitable material for the preform and container formed from the preform (col. 1, lines 36-41).

Dabbous et al. disclose a polyester composition that may include polyethylene terephthalate (paragraph 0042) where the composition may be used for forming shaped articles such as bottles such as drink bottle (paragraphs 0118, 0122, 0135 and 0136 and claim 13) (one of ordinary skill in the art would have recognized that the bottles would be formed from preforms such as the preforms of Jakobsen and Mitadera et al.). Dabbous et al. disclose that the composition used for forming shaped articles such as bottles may include fillers such as graphene based fillers (paragraph 0106).



A polymer that is blended with (col. 3, lines 32-33 of Mitadera et al.) an additive is modified by the additive, so the PET of Jakobsen that is blended with the UV absorber of Mitadera et al. is modified by the UV absorber.






In regard to claims 8 and 9, the first upper segment wall thicknesses of the portions of the preforms identified above as the first upper segment of the preforms shown in Fig. 7 and 8 of Jakobsen clearly fall within the relative thickness range of from about 10 to about 40%, and from about 25 to about 30%, for the second wall thickness (the thickness of the middle sections of the preforms shown in Fig. 7 and 8 of Jakobsen as discussed above).

In regard to claim 10, Jakobsen and Mitadera et al. tach the preform as discussed above. While Jakobsen does not specifically disclose the full range of wall thicknesses that the first upper segment might have, since Jakobsen clearly acknowledges that bottles of different capacity (volume) are to be formed from preforms (and therefore the preform of Jakobsen) (see, for example, col. 3, lines 1-31 and lines 42-53), it would have been obvious to one of ordinary skill in the art at the time of the invention to have varied the wall thicknesses of the first upper segment of the preforms taught by Jakobsen and Mitadera et al. as discussed above in regard to claim 7 in order to achieve a preform that forms a container of a given required size and/or shape, depending upon the particular intended end use of the container (such as desired capacity, density of item to be stored, etc.).



In regard to claim 13, Jakobsen teaches that a bottle is made from the preform (and Mitadera et al. teach the same in regard to what their preform is made into). See throughout references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782